            Case 1:20-cv-00287-CJN Document 1 Filed 02/03/20 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                     )
6824 Lexington Avenue                              )
Los Angeles, CA 90038                              )
                                                   )
BUZZFEED INC.,                                     )
111 East 18th Street, 13th Floor                   )
New York, NY 10003                                 )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )
                                                   )
U.S. DEPARTMENT OF JUSTICE                         )
950 Pennsylvania Ave NW                            )
Washington, D.C. 20530                             )
                                                   )
       Defendant.                                  )

                                          COMPLAINT

       1.     Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant U.S. DEPARTMENT OF JUSTICE to produce records

pertaining to FBI’s investigation into any witting or unwitting collusion between Trump

associates and Russian officials regarding the Russian government’s effort to interfere in the

2016 Presidential Election. The FBI’s investigation is also known under code name Crossfire

Hurricane.

                                           PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA request at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:20-cv-00287-CJN Document 1 Filed 02/03/20 Page 2 of 3


                                 JURISDICTION AND VENUE

       4.       This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                           DECEMBER 13, 2019, FOIA REQUEST

       6.       On December 13, 2019, Plaintiffs submitted a FOIA request to DOJ Inspector

General for the following records:

                1) All non-public records, such as intelligence products, interview transcripts and
                summaries, emails, FBI FD 302 summaries, memos, letters, text messages,
                exhibits, charts, spreadsheets, that were used by the Office of the Inspector
                General in the drafting of the December 2019 report: Review of Four FISA
                Applications and Other Aspects of the FBI’s Crossfire Hurricane Investigation.

                2) Any and all records, including but not limited to emails, memos, letters, and
                text messages, sent and received by senior Office of Inspector General personnel
                mentioning or referring to the report: Review of Four FISA Applications and
                Other Aspects of the FBI’s Crossfire Hurricane Investigation. The timeframe for
                this request is December 1, 2019 through the date the search for responsive
                records is conducted.

                3) Emails, memos, letters, text messages, mentioning or referring to the FISA
                investigation, the Nunes Memo, Crossfire Hurricane, Attorney General William
                Barr, Robert Mueller, Carter Page, John Durham and Christopher Steele and
                Steele Dossier, Peter Strzok and Donald Trump and Trump Campaign. The
                timeframe for this request is January 1, 2019 through the date the search for
                responsive records is conducted.
Exhibit A.

       7.       Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit A.

       8.       On December 17, 2019, DOJ denied Plaintiffs’ request for expedited processing

and assigned reference number 20-OIG-080 to the matter. Exhibit B.

       9.       As of the date of this filing, DOJ has not issued a determination and has produced

no records responsive to the request.



                                               -2-
              Case 1:20-cv-00287-CJN Document 1 Filed 02/03/20 Page 3 of 3


                                 COUNT I – DOJ’S FOIA VIOLATION

       10.       The above paragraphs are incorporated herein.

       11.       DOJ is a federal agency and is subject to FOIA.

       12.       The requested records are not exempt under FOIA.

       13.       DOJ has refused to produce the requested materials in a timely manner.

WHEREFORE, Plaintiffs ask the Court to:

       i.        declare that DOJ has violated FOIA;

       ii.       order DOJ to conduct a reasonable search for records and to produce the

                 requested records;

       iii.      enjoin DOJ from withholding non-exempt public records under FOIA;

       iv.       award Plaintiffs attorneys’ fees and costs;

       v.        award such other relief the Court considers appropriate.


Dated: February 3, 2020


                                                       RESPECTFULLY SUBMITTED,

                                                       /s/ Matthew V. Topic

                                                       Attorney for Plaintiffs
                                                       JASON LEOPOLD,
                                                       BUZZFEED INC.

                                                       Matthew Topic, D.C. Bar No. IL 0037
                                                       Joshua Burday, D.C. Bar No. IL 0042
                                                       Merrick Wayne, D.C. Bar No. IL 0058
                                                       LOEVY & LOEVY
                                                       311 North Aberdeen, 3rd Floor
                                                       Chicago, IL 60607
                                                       312-243-5900
                                                       foia@loevy.com




                                                 -3-
